Name: Commission Regulation (EC) NoÃ 1455/2007 of 10 December 2007 opening certain Community import quotas for rice originating in Egypt
 Type: Regulation
 Subject Matter: Africa;  tariff policy;  plant product;  trade;  international trade
 Date Published: nan

 11.12.2007 EN Official Journal of the European Union L 325/74 COMMISSION REGULATION (EC) No 1455/2007 of 10 December 2007 opening certain Community import quotas for rice originating in Egypt THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (1), and in particular Article 13(1) thereof, Whereas: (1) Protocol 1 of the Euro-Mediterranean Agreement between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part (2) (hereinafter the Agreement), approved by the Council Decision 2004/635/EC (3) was amended by the Protocol to the Euro-Mediterranean Agreement between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union (4), attached to Council Decision 2007/774/EC (5). The amended Protocol 1 provides for three new annual tariff quotas for the import into the Community of rice originating in Egypt, namely a quota of 57 600 tonnes of husked rice covered by CN code 1006 20 at 11 EUR/t, 19 600 tonnes of semi-milled or wholly milled rice covered by CN code 1006 30 at 33 EUR/t and 5 000 tonnes of broken rice covered by CN code 1006 40 00 at 13 EUR/tonne. (2) Those quotas should be managed in accordance with Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementations of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (6), taking into account the regular trade of rice between Egypt and the Community and in order to enable direct access to and a simple management of the quotas. (3) The rules applicable to the transport document and the proof of preferential origin on release for free circulation of the product are set out in Protocol 4 of the Agreement (7). Detailed rules for implementing those provisions should be laid down for the quota in question. (4) According to Article 9 of the Protocol to the Euro-Mediterranean Agreement between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union, the Protocol shall apply provisionally as from 1 January 2007 and shall enter into force on the first day of the first month following the date of deposit of the last instrument of approval. It is therefore necessary to give the possibility to import the quantities under the quotas in question from the year 2007. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 1. The following annual import tariff quotas shall be opened on 1 January each year for rice originating in Egypt: (a) 57 600 tonnes of husked rice covered by CN code 1006 20, at 11 EUR/tonne, with order number 09.1780; (b) 19 600 tonnes of semi-milled or wholly milled rice covered by CN code 1006 30, at 33 EUR/tonne, with order number 09.1781; (c) 5 000 tonnes of broken rice covered by CN code 1006 40 00, at 13 EUR/tonne, with order number 09.1782. 2. These quotas shall be managed by the Commission in accordance with Article 308a to 308c of Regulation (EEC) No 2454/93. 3. By way of derogation from paragraph 1, in 2007 the quotas referred to in that paragraph shall be opened on the date of entry into force of this Regulation. Article 2 Release for free circulation within the quotas referred to in Article 1(1) of this Regulation shall be subject to the presentation of a transport document and proof of preferential origin, issued in Egypt and relating to the consignments in question, in accordance with Protocol 4 of the Euro-Mediterranean Agreement between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 96. Regulation as last amended by Regulation (EC) No 797/2006 (OJ L 144, 31.5.2006, p. 1). (2) OJ L 304, 30.9.2004, p. 39. (3) OJ L 304, 30.9.2004, p. 38. (4) OJ L 312, 30.11.2007, p. 33. (5) OJ L 312, 30.11.2007, p. 32. (6) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 214/2007 (OJ L 62, 1.3.2007, p. 6). (7) OJ L 304, 30.9.2004, p. 103.